ORDER
The Disciplinary Review Board on November 16, 1998, having filed with the Court its decision in DRB 98-182 concluding that CHARLES R. BREINGAN of BURLINGTON, who was admitted to the bar of this State in 1983, should be suspended from the practice of law for a period of three months for violating RPC *241.1(a) (gross neglect), RPC 1.4(a) (failure to communicate with client), RPC 1.16(d) (refusal to return unearned retainer), RPC 8.1(b) (failure to cooperate with ethics authorities) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that as a condition of reinstatement to practice, respondent should be required to successfully complete fifteen hours of courses in professional responsibility offered by the Institute for Continuing Legal Education;
And good cause appearing;
It is ORDERED that CHARLES R. BREINGAN is suspended from the practice of law for a period of three months and until the further Order of the Court, effective May 1,1999; and it is further
ORDERED that respondent shall enroll in and successfully complete fifteen hours of courses in professional responsibility offered by the Institute for Continuing Legal Education within one year after the filing date of this Order; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.